NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                            2009-3115

                                     ROBERT J. DI PAOLO,

                                                           Petitioner,

                                                v.

                               UNITED STATES POSTAL SERVICE,

                                                           Respondent.

                 Petition for review of the Merit Systems Protection Board in
                                      SF0752080041-1-1.


                                          ON MOTION

Before BRYSON, Circuit Judge.

                                            ORDER

       The United States Postal Service moves for a 21-day extension of time, until July

15, 2009, to file its brief.

       Upon consideration thereof,

        IT IS ORDERED THAT:

       The motion is granted.

                                                     FOR THE COURT
      JUN 2 9 2009
                                                      /s/ Jan Horbalv
           Date                                      Jan Horbaly
                                                     Clerk
cc:     Robert J. Di Paolo                                        IL
                                                        us. COURT OF
        Carrie A. Dunsmore, Esq.                           THE FEDERAL CIRCUIT


s17
                                                            JUN 2 9 2009
                                                              JAN HORBALY
                                                                 CLERK